Citation Nr: 1450392	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-17 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, due to head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1965 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In addition to the paper claims file, there is a Virtual VA and VMBS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in these virtual files were reviewed in conjunction with this appeal.

By a January 2014 decision, the Board denied service connection for headaches, due to head trauma.  The Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was submitted in June 2014; and in June 2014, the Court issued an Order granting the Joint Motion for Remand and Vacated the January 2014 Board decision.  The matter was remanded to the Board for readjudication consistent with the motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the matter on appeal was remanded by the Court for action in compliance with the instruction in the Joint Motion for Remand.  Based on review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the matter addressed in the joint motion. 

As noted in the Introduction, in June 2014, the Court granted the Parties' Joint Motion for Remand and remanded the Board's January 2014 decision denying the claim for service connection for headaches due to head trauma.  The basis for the Court's remand, as set out in the June 2014 Joint Motion, was that the August 2011 VA examination relied upon by the Board in its decision was inadequate.  Specifically, the Court found that the VA examiner did not consider the Veteran's July 1966 service treatment records documenting the Veteran's complaint of and treatment for a left ear injury after sustaining a blow to the left ear while boxing in May 1966.  As a result, the Court determined that the examiner based his opinion on the inaccurate factual premise that the Veteran made no in-service complaints of a headache resulting from boxing or any boxing-related injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2013); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Under the circumstances, and in light of the Court's finding that the August 2011 VA examination was inadequate, the Board finds that the VA must provide a new VA examination to determine the nature and etiology of the Veteran's headaches.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for a VA neurology examination to determine the current nature and etiology of his headaches.  The examiner must review the claims, Virtual VA, and VBMS files as well as this Remand and document such consideration in the examination report.  Any appropriate testing should be conducted, and the results reviewed, prior to the final opinion.
   
After reviewing the record and examining the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches are etiologically related to military service, to include his in-service boxing; and taking into account the Veteran's medical, occupational, and recreational history since service.  

The examiner should also specifically address the July 1966 service treatment records reflecting the Veteran's complaints of and treatment for difficulty with his left ear resulting from a boxing injury in May 1966.  

Additionally, the examiner should address the January 2014 private opinion by Dr. Keith B. Van Zandt relating the Veteran's headaches to his history of boxing during active duty.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for all findings and conclusions.

2. The AOJ should review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3. If the benefit sought remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board. 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



